Jordan, Chief Justice,
dissenting.
Subsequent to the opinion being rendered in this case, it has come to my attention that the result is in conflict with this Court’s decision in McLanahan v. Keith, 239 Ga. 94 (236 SE2d 52) (1977). The McLanahan case was not cited or referred to in the opinion in this case.
The only factual distinctions between the two cases is that in the McLanahan case there was a voluntary dismissal, and in the case sub judice the dismissal was involuntary. In my opinion this is a distinction without a difference, and the result is that the holding in these cases is in conflict.
I am authorized to state that Presiding Justice Hill concurs in this dissent.